Laurie (ga

From: Theresa qe:

Sent: Tuesday, December 10, 2019 3:40 PM

To: Laurie p>

Subject: FW: Transferred case 1:19-bk-10926 has been opened.

Please enter in the case. F | L E D

DEC 11 2019

Theresa E. aii ,
Deputy In Charge ; U.S. BANK CY cy
United States Bankruptcy Court BY DE

Western District of Texas
512-916-5237 Ext. 2707
Theresa_ediifig @txwb.uscourts.gov

-----Original Message-----

From: nysbinfo@nysb.uscourts.gov <nysbinfo@nysb.uscourts.gov>

Sent: Tuesday, December 10, 2019 3:06 PM

To: txwb_InterDistrictTransfer <txwb_InterDistrictTransfer@txwb.uscourts.gov>
Subject: Transferred case 1:19-bk-10926 has been opened.

DETAILS: Case transferred from Texas Western has been opened in Southern District of New York as case 19-13895, filed
on 07/12/2019.

Edit the original case, 1:19-bk-10926, and save the following statistical case number in the "destination case number"
field: 02081191389500t
